EXHIBIT 10.1

 

AMENDMENT NUMBER TWO TO CREDIT AGREEMENT AND CONSENT

 

This AMENDMENT NUMBER TWO TO CREDIT AGREEMENT AND CONSENT (this “Second
Amendment”) is entered into as of September 9, 2005, by the lenders identified
on the signature pages hereof (the “Lenders”), WELLS FARGO FOOTHILL, INC., a
California corporation, as the arranger and administrative agent for the Lenders
(in such capacity, together with its successors and assigns, if any, in such
capacity, “Agent”; and together with the Lenders, the “Lender Group”), BUCA,
INC., a Minnesota corporation (“Parent”), and each of Parent’s Subsidiaries
identified on the signature pages hereof (such Subsidiaries, together with
Parent, are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”), with
reference to the following:

 

WHEREAS, Borrowers and the Lender Group are parties to that certain Credit
Agreement, dated as of November 15, 2004, as amended by that certain Amendment
Number One to Credit Agreement and Waiver, dated as of April 15, 2005 (as so
amended, and as further amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”);

 

WHEREAS, Borrowers desire to engage in a sale and leaseback transaction and use
the Net Cash Proceeds of such sale and leaseback transaction first to prepay the
Term Loan B (until paid in full) and thereafter to prepay the Term Loan A;

 

WHEREAS, Borrowers have requested that the Lender Group consent to the such
transaction and prepayment of the Term Loan B and agree to amend the Credit
Agreement, all as set forth herein; and

 

WHEREAS, subject to the terms and conditions set forth herein, the Lender Group
is willing to consent to the foregoing and to make the amendments requested by
Borrowers, all as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.

 

2. Consent and Agreement; Prepayment Fees.

 

(a) Effective as of the Second Amendment Effective Date, and subject to the
terms and conditions set forth herein:

 

  (i) the Agent and each Lender hereby consent to the sale (and leaseback) of
the CRIC Sale and Leaseback Properties pursuant to a Permitted CRIC Sale and
Leaseback,



--------------------------------------------------------------------------------

  (ii) in the event an Existing Mortgage of any CRIC Sale and Leaseback Property
being sold pursuant to a Permitted CRIC Sale and Leaseback is to be replaced by
a New Mortgage on the applicable Borrower’s leasehold interest in such Real
Property, as contemplated by the definition of Permitted CRIC Sale and
Leaseback, the Agent hereby agrees to release such Existing Mortgage on the date
of consummation of such Permitted CRIC Sale and Leaseback (provided, however,
that any such release shall be without any recourse, representation, or warranty
whatsoever, shall not extend to the proceeds of the sale of such CRIC Sale and
Leaseback Property, and shall be subject to delivery of the relevant New
Mortgage and other items contemplated in the definition of Permitted CRIC Sale
and Leaseback so as to provide a perfected first priority Lien (subject to
Permitted Liens) in favor of Agent for the benefit of the Lender Group in such
Borrower’s leasehold interest in such CRIC Sale and Leaseback Property following
the consummation of such sale and leaseback transaction), and each Lender hereby
consents to such release,

 

  (iii) in the event an Existing Mortgage of any CRIC Sale and Leaseback
Property being sold pursuant to a Permitted CRIC Sale and Leaseback is to be
amended in order to subject thereto, in lieu of the applicable Borrower’s fee
interest in such Real Property, such Borrower’s leasehold interest in such Real
Property, as contemplated by the definition of Permitted CRIC Sale and
Leaseback, the Agent hereby agrees to execute such amendment on the date of
consummation of such Permitted CRIC Sale and Leaseback (provided, however, that
such substitution of interests shall be without any recourse, representation, or
warranty whatsoever, shall not release the proceeds of the sale of such CRIC
Sale and Leaseback Property, and shall be subject to delivery of the relevant
amendment and other items contemplated in the definition of Permitted CRIC Sale
and Leaseback so as to provide a perfected first priority Lien (subject to
Permitted Liens) in favor of Agent for the benefit of the Lender Group in such
Borrower’s leasehold interest in such CRIC Sale and Leaseback Property following
the consummation of such sale and leaseback transaction), and each Lender hereby
consents to such amendment,

 

  (iv) the Agent and each Lender hereby consent to the application of the Net
Cash Proceeds of any Permitted CRIC Sale and Leaseback to the prepayment of the
Term Loan B (together with any accrued and unpaid interest thereon and any
prepayment premium thereon payable pursuant to the Fee Letter) in full prior to
application thereof to the Term Loan A (as set forth in Section 2.4(c) of the
Credit Agreement as amended hereby), and

 

2



--------------------------------------------------------------------------------

  (v) the Agent and each Lender hereby agree that Administrative Borrower may
cease providing to Agent and Term Loan B Representative a weekly report setting
forth Borrowers’ efforts in obtaining the Collateral Access Agreements, as
required under Section 3.3(e) of the Credit Agreement; provided, however, that
Borrowers shall continue to use commercially reasonable efforts to deliver to
Agent Collateral Access Agreements with respect to all of the premises listed on
Schedule R-2.

 

(b) For purposes of Section 5(d) of the Fee Letter only, and notwithstanding any
provisions in this Amendment, the Fee Letter or any other Loan Document to the
contrary, the prepayment of the Term Loan B with the proceeds of the Permitted
CRIC Sale and Leaseback shall be deemed a mandatory prepayment for which the
Applicable Mandatory Prepayment Premium shall be payable on the date of such
prepayment (to the same extent as though such mandatory prepayment of the Term
Loan B had been required pursuant to the terms of Section 2.4(c)(ii)(C) of the
Credit Agreement).

 

(c) the Agent and each Lender hereby agree that Borrowers may cease using
commercially reasonable efforts, under Sections 3.3(b) and (e) of the Credit
Agreement, to deliver to Agent those instruments and agreements described in
said Sections.

 

3. Amendments to Credit Agreement.

 

(a) Section 2.4(c)(ii)(A) of the Credit Agreement is hereby amended by adding
the following at the end of the proviso to the first sentence thereof:

 

“; provided, further, that notwithstanding the foregoing, Borrower shall prepay
the Obligations in an amount equal to 100% of the Net Cash Proceeds (less the
amount thereof, if any, used for payment of the Second Amendment Fees and
Expenses) of any permitted sale of the CRIC Sale and Leaseback Properties
(pursuant to the Permitted CRIC Sale and Leaseback) immediately upon such sale,
it being understood that, for purposes of determining the amount of such Net
Cash Proceeds from such sale to be applied to the Obligations pursuant to
Section 2.4(d) and the definition of Permitted CRIC Sale and Leaseback, such Net
Cash Proceeds to be so applied shall be determined after taking into account
(and, without duplication, be reduced by) the amount of the Second Amendment
Fees and Expenses paid pursuant to the Second Amendment.”

 

(b) Section 2.4(d) of the Credit Agreement is hereby deleted and amended and
restated in its entirety as follows:

 

“(d) Application of Mandatory Payments. Each prepayment pursuant to Section
2.4(c)(ii) shall, (i) so long as no Event of Default shall have occurred and be
continuing, be applied (x) first, with respect to Net Cash Proceeds of the
Permitted CRIC Sale and Leaseback only, to the outstanding principal amount of
the Term Loan B (together with any accrued and unpaid interest thereon and any
prepayment premium payable with respect thereto), until paid in full (it being
understood that as to all prepayments pursuant to

 

3



--------------------------------------------------------------------------------

Section 2.4(c)(ii) other than from Net Cash Proceeds of such Permitted CRIC Sale
and Leaseback, such prepayment shall not be so applied to the Term Loan B or to
any prepayment premium thereon under this clause first), second, to the
outstanding principal amount of the Term Loan A, until paid in full, third, to
the outstanding principal amount of the Advances with a concurrent permanent
reduction in the Maximum Revolver Amount, until the Maximum Revolver Amount is
reduced to $10,000,000, fourth, to cash collateralize the Letters of Credit in
an amount equal to 105% of the then extant Letter of Credit Usage, fifth, to the
outstanding principal amount of the Term Loan B (to the extent not having been
paid in full pursuant to clause first above), until paid in full, and sixth, to
the remaining principal amount of the Advances, until paid in full, and (ii) if
an Event of Default shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(i). Each such reduction of the Maximum
Revolver Amount shall reduce the Revolver Commitment of each Lender
proportionately in accordance with its Pro Rata Share thereof. Each such
prepayment of the Term Loan A shall be applied against the remaining
installments of principal of the Term Loan A (if any) in the inverse order of
maturity.

 

(c) Section 2.6(a)(i) and (ii) of the Credit Agreement are hereby amended and
restated in their entirety as follows:

 

“(i) if the relevant Obligation is an Advance, at a per annum rate equal to the
Base Rate plus 2.50 percentage points, (ii) if the relevant Obligation is the
Term Loan A, at a per annum rate equal to the Base Rate plus 2.50 percentage
points,”

 

(d) Section 6.16(a)(i) of the Credit Agreement is hereby amended by deleting the
table set forth therein and replacing it with the following:

 

Applicable Amount


--------------------------------------------------------------------------------

  

Applicable Period

--------------------------------------------------------------------------------

$ 1,900,000    the 3 month period ending March 27, 2005 $ 4,700,000    the 6
month period ending June 26, 2005 $ 5,900,000    the 9 month period ending
September 25, 2005 $ 10,300,000    the 12 month period ending December 25, 2005
$ 10,600,000    the 12 month period ending March 26, 2006 $ 10,800,000    the 12
month period ending June 25, 2006 $ 11,200,000    the 12 month period ending
September 24, 2006 $ 12,400,000    the 12 month period ending December 31, 2006
$ 12,700,000    the 12 month period ending April 1, 2007 $ 12,900,000    the 12
month period ending July 1, 2007 $ 13,300,000    the 12 month period ending
September 30, 2007 $ 14,500,000    the 12 month period ending December 30, 2007
$ 17,800,000    the 12 month period ending March 30, 2008 $ 18,200,000    the 12
month period ending June 29, 2008 $ 18,800,000    the 12 month period ending
September 28, 2008 $ 18,600,000    the 12 month period ending December 28, 2008

 

4



--------------------------------------------------------------------------------

(e) Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following defined terms in alphabetical order or amending and restating the
following definitions in their entirety, as the case may be:

 

““Borrowing Base” means, as of any date of determination, the result of:

 

(a) the lesser of

 

(i) (A) the product of the EBITDA Multiplier on such date times TTM EBITDA for
the most recently ended 12 consecutive monthly periods for which financial
statements have been delivered pursuant to Section 5.3, minus (B) $20,000,000
less the Net Cash Proceeds of the Permitted CRIC Sale and Leaseback applied to
prepay the principal amount of the Term Loans pursuant to Section 2.4(d), and

 

(ii) (A) 35% of the most recently determined Enterprise Value, minus (B)
$20,000,000 less the Net Cash Proceeds of the Permitted CRIC Sale and Leaseback
applied to prepay the principal amount of the Term Loans pursuant to Section
2.4(d);

 

minus

 

5



--------------------------------------------------------------------------------

(b) the sum of (i) the Bank Product Reserve, and (ii) the aggregate amount of
reserves, if any, established by Agent under Section 2.1(b).”

 

““CRIC Sale and Leaseback Property(ies)” means the Real Property located at each
of: (i) 16091 North Arrowhead, Peoria, Arizona, 85382; (ii) 1351 South Orlando
Avenue, Maitland, Florida, 32751; (iii) 11105 Causeway Boulevard, Brandon,
Florida, 33511; (iv) 2335 Mansell Road, Alpharetta, Georgia, 30022; (v) 15350
South 94th Avenue, Orland Park, Illinois, 60462; (vi) 659 U.S. 31 North,
Greenwood, Indiana, 46142; (vii) 12575 Hall Road, Utica, Michigan, 48317; and
(viii) 6600 Robinson Centre Drive, Pittsburgh, Pennsylvania, 15205.”

 

““EBITDA” means, with respect to any fiscal period, in each case as determined
in accordance with GAAP, Parent’s and its Subsidiaries’ consolidated net
earnings (or loss), minus extraordinary gains and interest income for such
period, plus:

 

(a) interest expense, income taxes, depreciation and amortization, and
Restaurant Pre-Opening Expenses for such period;

 

(b) for the fourth fiscal quarter of fiscal year 2004 only: (i) lease
termination charges in an aggregate amount not to exceed $759,000 related to the
Charlotte, NC and Jenkintown, PA Restaurants, (ii) non-cash early termination of
debt charges in an aggregate amount not to exceed $1,724,000 incurred in
connection with transactions contemplated by the Agreement, (iii) charges
related to acceleration of a consulting fee owed to the previous owner of the
Vinny T’s of Boston Restaurants in an aggregate amount not to exceed $300,000,
(iv) transition expenses associated with the hiring of executive officers in an
aggregate amount not to exceed $300,000, (v) costs and expenses (including legal
fees and disbursements) incurred in connection with the settlement of a sexual
harassment claim in an aggregate amount not to exceed $182,000, and (vi) costs
and expenses (including legal fees and disbursements) incurred in connection
with the Class Action Lawsuit in an aggregate amount not to exceed $1,800,000;

 

(c) for the month of December in fiscal year 2004 only: (i) non-cash asset
impairment charges in an aggregate amount not to exceed $22,200,000 (consisting
of (A) $11,800,000 related to Vinny T’s of Boston Restaurants, (B) $135,000
related to obsolete CD and warehouse inventory, (C) $9,724,000 related to other
Restaurants (Tampa, Kansas City-Plaza, Dallas-Park Lane, Wynnewood, Denver,
Natick, Chicago-Clark Street, Des Moines

 

6



--------------------------------------------------------------------------------

and Houston-Buffalo Speedway), and (D) $541,000 related to new Restaurant sites
(Lakewood, Southhills, Fresno, Rancho Mirage, Atlantic Station, Charlotte,
Deerfield and Springfield)), (ii) compensation expenses associated with stock
options issued to consultants in 2004 in an aggregate amount not to exceed
$4,100, and (iii) non-cash deferred rent expense in an aggregate amount not to
exceed $45,000;

 

(d) for fiscal year 2005 only: (i) non-cash asset impairment charges related to
the Long Beach, CA Restaurant in an aggregate amount not to exceed $400,000,
(ii) non-cash expenses that might be incurred in the event that the First
Amendment or the Second Amendment triggers extinguishment accounting for the
Borrowers in accordance with the proper application of GAAP, (iii) charges for
amendment or waiver fees paid to any member of the Lender Group in connection
with the First Amendment and for the payment or reimbursement of any costs or
expenses incurred by any member of the Lender Group or the Borrowers in
connection with the First Amendment (the “First Amendment Fees and Expenses”),
(v) the prepayment premium associated with the prepayment of Term Loan B, and
(iv) additional costs of D&O insurance above the original budgeted amount of
$450,000 per year, in an amount not to exceed $62,500 per month (the “D&O
Costs”);

 

(e) for the months of April 2005 through and including February 2006 only, fees,
in an amount not to exceed $130,000 per month, paid to the holders of the common
Stock of the Parent purchased under that certain Securities Purchase Agreement
dated as of February 24, 2004 among the Parent and the investors named therein
for each month that such holders are not permitted to sell that Stock pursuant
to an effective registration statement (the “Common Stock Penalty”);

 

(f) for fiscal year 2005 through and including fiscal year 2006 only, legal fees
and disbursements incurred in connection with any of the Investigations, charges
relating to the reimbursement of witnesses in any of the Investigations, and
fees and disbursements of forensic accountants retained by the Borrowers in
connection with any of the Investigations, in an aggregate amount not to exceed
$3,000,000 (the “Investigations Expenses”);

 

(g) for any fiscal year after fiscal year 2004 through and including fiscal year
2006, charges not to exceed $1,000,000 (inclusive of legal fees and
disbursements) in the aggregate for amounts, if any, in excess of the remaining
reserve therefor paid during such period under the settlement of the Class
Action Lawsuit; and

 

7



--------------------------------------------------------------------------------

(h) any non-cash asset impairments related to FASB 144 impairment analysis of
assets (to the extent having been deducted in the calculation of net earnings
(loss) for such period); provided that any reversal (or reimbursement) of
charges set forth in the foregoing clauses (b) through (h) shall not be included
in (and, as applicable, subtracted from) EBITDA.”

 

““EBITDA Multiplier” means (a) as of any date of determination before June 25,
2006, an amount equal to 1.50, and (b) as of any date of determination on or
after June 25, 2006, an amount equal to 1.0.”

 

““Excess Cash Flow” means, as of any date of determination, the result of (i)
EBITDA for the immediately preceding fiscal year, less (ii) the sum of (A)
interest payments made in cash during such period on any Indebtedness of
Borrowers or their Subsidiaries permitted hereunder, (B) all principal payments
made in cash during such period on any Indebtedness of Borrowers or their
Subsidiaries permitted hereunder (but, in the case of revolving loans, only to
the extent that the revolving credit commitment with respect thereto is
permanently reduced by the amount of such payments), (C) Capital Expenditures
made in cash during such period, (D) payments of taxes made in cash during such
period, (E) Restaurant Pre-Opening Expenses paid in cash during such period, (F)
cash amounts paid during such period in respect of repurchases of the common
Stock of the Parent in connection with the Parent’s Paisano Partner Program, (G)
for any fiscal year after fiscal year 2004 through and including fiscal year
2006 only, amounts, not to exceed $2,800,000 (inclusive of legal fees and
disbursements) in the aggregate, paid in cash during such period under the
settlement of the Class Action Lawsuit, (H) for fiscal year 2005 through and
including fiscal year 2006 only, amounts, not to exceed $3,000,000 in the
aggregate, paid in cash during such period in respect of any Investigations
Expenses, (I) in the case of fiscal year 2005 only, (x) amounts paid in cash
during such period in respect of the First Amendment Fees and Expenses, (y)
amounts, not to exceed $62,500 per month, paid in cash during such period in
respect of the D&O Costs, and (z) the prepayment premium associated with the
prepayment of Term Loan B, and (J) for fiscal years 2005 and 2006 only, amounts,
not to exceed $130,000 per month, paid in cash during the period from April 2005
through and including February 2006 in respect of the Common Stock Penalty.”

 

8



--------------------------------------------------------------------------------

““Existing Mortgage” has the meaning set forth in the definition of Permitted
CRIC Sale and Leaseback.”

 

““Investigations” means (a) the Investigations under and as defined in that
certain letter agreement dated as of April 15, 2005 executed by the Lender Group
in favor of the Borrowers, (b) the civil action filed by the Parent against
certain of its former officers in July 2005 in the Hennepin County District
Court, State of Minnesota, (c) the derivative actions filed by shareholders of
the Parent against the Parent’s current directors and certain former officers of
the Parent, and against the Parent as a nominal defendant, in April 2005 in the
Hennenpin County District Court, State of Minnesota, which actions have been
consolidated under the title In re Buca, Inc. Shareholder Derivative Litigation,
(d) the civil actions under the federal securities laws filed by shareholders of
the Parent against the Parent and certain of its former officers in August 2005
and September 2005 respectively in the United States District Court for the
District of Minnesota under the titles West Palm Beach Police Pension Fund v.
BUCA, Inc., et al and David R. Mueller v. BUCA, Inc., et al, and (e) any further
investigations, actions, suits or proceedings based on any of the facts or
circumstances giving rise to any of the other Investigations referenced in (a)
through (d) above.

 

““New Mortgage” has the meaning set forth in the definition of Permitted CRIC
Sale and Leaseback.”

 

““Permitted CRIC Sale and Leaseback” means the sale and leaseback by Borrowers
of the CRIC Sale and Leaseback Properties (including the improvements thereto),
so long as:

 

(a) no Default or Event of Default shall have occurred or be continuing at the
time of such sale and leaseback or shall result from the consummation of such
sale and leaseback;

 

(b) the Net Cash Proceeds of such sale and leaseback, in an aggregate amount not
less than $17,298,162.01, are paid to or for the account of Borrowers (and
remitted to Agent, for the benefit of the Lenders, for application as a
prepayment of the outstanding Obligations in accordance with Section 2.4(d)) on
the Second Amendment Effective Date;

 

(c) Borrowers shall have delivered to Agent a copy of the executed deeds and
leases, and any other material purchase and sale documents, if any, together
with all exhibits and schedules thereto, pursuant to which such sale and
leaseback transaction is to be made, certified as being true, correct, and
complete by an

 

9



--------------------------------------------------------------------------------

officer of Administrative Borrower, and all other material agreements or
documents entered into or executed in connection with such agreement, and, in
each case, the same shall be in form and substance satisfactory to Agent in its
Permitted Discretion;

 

(d) such sale and leaseback transaction shall have been consummated in
accordance with the documents having been delivered pursuant to clause (c)
above;

 

(e) Agent shall have received a fully executed direction letter in form and
substance satisfactory to Agent in its Permitted Discretion pursuant to which
the Net Cash Proceeds of the sale of the CRIC Sale and Leaseback Properties are
remitted directly to Agent for application to the Obligations; and

 

(f) with respect to each CRIC Sale and Leaseback Property Agent shall have
received (i) either (A) a new Mortgage with respect to the applicable Borrower’s
leasehold interest in such Real Property (a “New Mortgage”), duly executed by
such Borrower creating and perfecting a valid and enforceable first priority
lien (subject to Permitted Liens) on such Real Property, or (B) an amendment (in
form and substance satisfactory to Agent) to the existing Mortgage of such Real
Property (the “Existing Mortgage”) subjecting thereto, in lieu of an applicable
Borrower’s fee interest in such Real Property, such Borrower’s leasehold
interest in such Real Property, duly executed by such Borrower creating and
perfecting a valid and enforceable first priority lien (subject to Permitted
Liens) on such leasehold interest and all of such Borrower’s personal property
(other than the Excluded Assets) on such property, (ii) mortgagee title
insurance policy (or a marked commitment to issue the same) for each New
Mortgage or amended Existing Mortgage referred to in the foregoing clause (i)
(as the case may be), issued by First American Title Insurance Company or
another title insurance company satisfactory to Agent in its Permitted
Discretion, in an amount set forth in respect of such CRIC Sale and Leaseback
Properties on Schedule P-4 attached hereto or otherwise satisfactory to Agent in
its Permitted Discretion, assuring Agent that such New Mortgage or such amended
Existing Mortgage is a valid and enforceable first priority mortgage Lien
(subject to Permitted Liens) on such Borrower’s leasehold interest in such Real
Property (free and clear of all defects and encumbrances except Permitted
Liens), and is otherwise in form and substance reasonably satisfactory to Agent,
and (iii) a Collateral Access Agreement, which shall include an acknowledgement
of the leasehold mortgage interest of the Agent and entitlement of the Agent to
the leasehold mortgagee protection

 

10



--------------------------------------------------------------------------------

provisions set forth in the lease for such CRIC Sale and Leaseback Property,
duly executed by the landlord of such CRIC Sale and Leaseback Property.”

 

““Permitted Dispositions” means (a) sales or other dispositions of Equipment
that is substantially worn, damaged, surplus, or obsolete in the ordinary course
of business, (b) sales of Inventory to buyers in the ordinary course of
business, (c) the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of the Agreement or the other Loan Documents, (d)
the licensing, on a non-exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business, (e) sales
or other dispositions of assets by any Subsidiary of Parent to Parent or any
other Subsidiary of Parent (other than a Texas Subsidiary) which is a Borrower
or Guarantor and sales or other dispositions of assets by any Texas Subsidiary
to any other Texas Subsidiary or, with the consent of the Required Lenders
(which consent shall not be unreasonably withheld) by Parent or any other
Subsidiary of Parent to any Texas Subsidiary, (f) dispositions to plan
participants in the KESOP (or their dependents or permitted transferees), upon
the exercise of options granted under the KESOP, of (i) Investments made by
Parent prior to the Closing Date to hedge its obligations under the KESOP or
options granted under the KESOP or (ii) Investments made by Parent after the
Closing Date that are permitted under clause (e) of the definition of Permitted
Investments, (g) dispositions of Investments made by Parent prior to the Closing
Date to hedge its obligations under the KESOP or options granted under the
KESOP, provided that the proceeds of such dispositions are used by the Parent to
make Investments permitted under clause (e) of the definition of Permitted
Investments, (h) so long as no Default or Event of Default has occurred and is
continuing, the sale or other disposition of the parcel of Real Property owned
as of the Closing Date and located in Tuscany, Italy for at least $300,000, (i)
Permitted Sale and Leasebacks, (j) the Permitted CRIC Sale and Leaseback, (k) so
long as no Default or Event of Default has occurred and is continuing, the sale
or other disposition of Equipment or Inventory so long as the aggregate net book
value of all such sales or other dispositions does not exceed $100,000 during
the term of the Agreement, and (l) the sale or other disposition of the lease of
the Charlotte-University site.”

 

““Permitted Purchase Money Indebtedness” means, as of any date of determination,
(i) Capitalized Lease Obligations incurred under any lease pursuant to which a
Permitted CRIC Sale and Leaseback has been made, and (ii) other Purchase Money

 

11



--------------------------------------------------------------------------------

Indebtedness incurred after the Closing Date in an aggregate principal amount
outstanding at any one time not in excess of $5,000,000.”

 

““Second Amendment” means that certain Amendment Number Two to Credit Agreement
and Consent dated as of September 9, 2005 entered into by and among the Lenders,
the Agent and the Borrowers.”

 

““Second Amendment Effective Date” has the meaning ascribed to such term in the
Second Amendment.”

 

“Second Amendment Fees and Expenses” means all charges for amendment or waiver
fees paid to any member of the Lender Group in connection with the Second
Amendment and for payment or reimbursement of any costs or expenses incurred by
any member of the Lender Group or the Borrowers in connection with the Second
Amendment.”

 

(f) The Credit Agreement hereby is amended by (i) adding as Schedule P-4 thereto
the corresponding Schedule attached hereto, and (ii) removing Schedule R-1 (Real
Property Collateral) and Schedule 4.10 (Litigation) to the Credit Agreement and
replacing them in their entirety with the corresponding Schedules attached
hereto.

 

4. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Second
Amendment (the date of such effectiveness being herein called the “Second
Amendment Effective Date”) and each and every provision hereof:

 

(a) Agent shall have received this Second Amendment, duly executed by the
parties hereto, and the same shall be in full force and effect.

 

(b) Agent shall have received a reaffirmation and consent substantially in the
form attached hereto as Exhibit A, duly executed and delivered by each
Guarantor.

 

(c) Borrowers shall have paid to Agent, for WFF’s sole and separate account, an
amendment fee of $75,000 (the “Second Amendment Fee”), which Second Amendment
Fee shall be fully earned (and non-refundable) and paid in full by charging such
fee to Borrowers’ Loan Account on the Second Amendment Effective Date (or, to
the extent the cash proceeds of the Permitted CRIC Sale and Leaseback are
received by Agent on the Second Amendment Effective Date, at the option of
Agent, such fee may be paid from such cash proceeds).

 

(d) On the Second Amendment Effective Date, Borrowers shall have consummated the
Permitted CRIC Sale and Leaseback and Agent, for the benefit of the Term Loan B
Lenders, shall have received proceeds in an amount sufficient to prepay the Term
Loan B in full pursuant to Section 2.4 of the Credit Agreement as amended hereby
(together with accrued and unpaid interest thereon and the Applicable Mandatory
Prepayment Premium

 

12



--------------------------------------------------------------------------------

required pursuant to the Fee Letter and Section 2(b) hereof), it being
understood that in the event that such proceeds are not received in an amount
sufficient to prepay the Term Loan B in full, the consent of the Agent and each
Lender to the Permitted CRIC Sale and Leaseback set forth in Section 2 hereof
shall be null and void.

 

(e) The representations and warranties herein and in the Credit Agreement, as
amended hereby, and the other Loan Documents shall be true and correct in all
material respects on and as of the date hereof, as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date).

 

(f) No Default or Event of Default shall have occurred and be continuing on the
date hereof, nor shall result from the consummation of the transactions
contemplated herein.

 

(g) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force as of the date
hereof and the Second Amendment Effective Date by any Governmental Authority
against any Borrower, any Guarantor, Agent, or any Lender.

 

5. Limitation. Except as expressly amended, modified or waived under Sections 2
and 3 above, all of the representations, warranties, terms, covenants and
conditions under or of the Credit Agreement and any other Loan Document shall
remain unwaived or unmodified by the terms hereof and shall continue to be, and
shall remain, in full force and effect in accordance with their respective
terms. The consent set forth herein shall be limited precisely as provided for
herein, and shall not be deemed to be a waiver of, amendment of, consent to or
modification of any other term, provision or Default or Event of Default under
the Credit Agreement or of any term of any other Loan Document, instrument or
agreement referred to therein or herein or of any further or, except as
expressly set forth herein, future transaction or action on the part of
Borrowers that would require the consent of the Agents and Lenders under the
Credit Agreement or any other Loan Document.

 

6. Release. Each Borrower hereby waives, releases, remises and forever
discharges each member of the Lender Group, each of their respective Affiliates,
and each of their respective officers, directors, employees, and agents
(collectively, the “Releasees”), from any and all claims, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character, known or unknown, past or present, liquidated or unliquidated,
suspected or unsuspected, which any Borrower ever had, or now has against any
such Releasee which relates, directly or indirectly, to the Credit Agreement or
any other Loan Document, or to any acts or omissions of any such Releasee with
respect to the Credit Agreement or any other Loan Document, or to the
lender-borrower relationship evidenced by the Loan Documents. As to each and
every claim released hereunder, each Borrower hereby represents that it has
received the advice of legal counsel with regard to the releases contained
herein, and having been so advised, each Borrower specifically waives the
benefit of the provisions of Section 1542 of the Civil Code of California which
provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

13



--------------------------------------------------------------------------------

As to each and every claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law, if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

 

7. Costs and Expenses. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses of each member of the Lender Group (including, without limitation,
the reasonable fees and disbursements of Empire Valuation Consultants and
outside counsel to each member of the Lender Group) in connection with the
preparation, execution and delivery of this Second Amendment and all agreements
(including New Mortgages and amendments to Existing Mortgages) and documents
executed in connection herewith (such agreements and documents, together with
the Second Amendment, collectively the “Second Amendment Documents”) and the
review of all documents incidental thereto.

 

8. Representations and Warranties. Each Borrower represents and warrants to the
Lender Group that (a) the execution, delivery, and performance of this Second
Amendment and the other Second Amendment Documents, and of the Credit Agreement,
as amended hereby and thereby, (i) are within its corporate or limited
partnership powers, (ii) have been duly authorized by all necessary corporate or
limited partnership action on its part, and (iii) are not in contravention of
any law, rule, or regulation applicable to it, or any order, judgment, decree,
writ, injunction, or award of any arbitrator, court, or Governmental Authority
binding on it, or of the terms of its Governing Documents, or of any material
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected; (b) each of this Second Amendment, each other Second
Amendment Document, and the Credit Agreement, as amended hereby and thereby, are
legal, valid and binding obligations of each Borrower, enforceable against each
Borrower in accordance with their respective terms (except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors rights generally);
and (c) no Default or Event of Default has occurred and is continuing on the
date hereof or as of the date upon which the conditions precedent set forth
herein are satisfied or as of the Second Amendment Effective Date.

 

9. Choice of Law. The validity of this Second Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

 

10. Counterpart Execution. This Second Amendment may be executed in any number
of counterparts, all of which when taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Second Amendment
by signing any such counterpart. Delivery of an executed counterpart of this
Second Amendment by telefacsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Second
Amendment. Any party delivering an executed counterpart of this Second Amendment
by telefacsimile or electronic mail also shall deliver an original executed
counterpart of this Second Amendment, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Second Amendment.

 

14



--------------------------------------------------------------------------------

11. Effect on Loan Documents.

 

(a) The Credit Agreement and each of the other Loan Documents, as amended,
modified or waived hereby, shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this Second Amendment
shall not operate, except as expressly set forth herein, as a modification or
waiver of any right, power, or remedy of Agent or any Lender under the Credit
Agreement or any other Loan Document. The waivers, consents, and modifications
herein are limited to the specifics hereof, shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall not
excuse future non-compliance with the Loan Documents, and shall not operate as a
consent to any further or other matter under the Loan Documents.

 

(b) Upon and after the effectiveness of this Second Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Second Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

 

(d) This Second Amendment is a Loan Document.

 

12. Entire Agreement. This Second Amendment embodies the entire understanding
and agreement between the parties hereto with respect to the subject matter
hereof and supersedes any and all prior or contemporaneous agreements or
understandings with respect to the subject matter hereof, whether express or
implied, oral or written.

 

[signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Second Amendment as of
the date first above written.

 

BUCA, INC.

a Minnesota corporation

By:  

/s/ Richard G. Erstad

--------------------------------------------------------------------------------

Title:   General Counsel and Secretary

BUCA RESTAURANTS, INC.

a Minnesota corporation

By:  

/s/ Richard G. Erstad

--------------------------------------------------------------------------------

Title:   Secretary

BUCA TEXAS RESTAURANTS, L.P.

a Texas limited partnership

By:  

Buca Restaurants, Inc.,

its general partner

    By:  

/s/ Richard G. Erstad

--------------------------------------------------------------------------------

    Title:   Secretary

BUCA RESTAURANTS 3, INC.

a Minnesota corporation

By:  

/s/ Richard G. Erstad

--------------------------------------------------------------------------------

Title:   Secretary

BUCA (KANSAS), INC.

a Kansas corporation

By:  

/s/ Richard G. Erstad

--------------------------------------------------------------------------------

Title:   Secretary

 

16



--------------------------------------------------------------------------------

BUCA RESTAURANTS 2, INC.

a Minnesota corporation

By:  

/s/ Richard G. Erstad

--------------------------------------------------------------------------------

Title:   Secretary

BUCA (MINNEAPOLIS), INC.

a Minnesota corporation

By:  

/s/ Richard G. Erstad

--------------------------------------------------------------------------------

Title:   Secretary

WELLS FARGO FOOTHILL, INC.

a California corporation, as Agent and as a Lender

By:  

/s/ Dena Seki

--------------------------------------------------------------------------------

Title:   Vice President

ABLECO FINANCE LLC

a Delaware limited liability company, as a Lender, on behalf of itself and its
affiliate assigns

By:  

/s/ [Unintelligible]

--------------------------------------------------------------------------------

Title:   Senior Vice President

 

17